NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5383-17

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANDRE FIGUEROA,

     Defendant-Appellant.
_______________________

                   Argued February 22, 2021 – Decided July 28, 2021

                   Before Judges Sabatino and DeAlmeida.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Indictment No. 17-02-
                   0220.

                   Candace Caruthers, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Candace Caruthers, of
                   counsel and on the briefs).

                   Maura K. Tully, Assistant Prosecutor, argued the cause
                   for respondent (Christopher J. Gramiccioni, Monmouth
                   County Prosecutor, attorney; Maura K. Tully, of
                   counsel and on the brief).
PER CURIAM

      Defendant Andre Figueroa appeals from his conviction by a jury of three

charges arising from a residential burglary in Bradley Beach and his subsequent

evasion of a police officer. We affirm.

                                       I.

      A grand jury indicted defendant, charging him with: (1) third-degree

burglary, N.J.S.A. 2C:18-2(a)(1); (2) third-degree theft of movable property,

N.J.S.A. 2C:20-3(a); and (3) fourth-degree obstruction of the administration of

law or other governmental function, N.J.S.A. 2C:29-1.

      There were two witnesses at trial: Andrew Redmond, a Bradley Beach

police officer, and the victim, an elderly man whose home was burglarized while

he was sleeping.

      Redmond, a five-year veteran of the department, described the

municipality as a one-square mile beach town whose winter population is half

that of its summer population. He testified that Bradley Beach experiences a

rise in residential burglaries during the winter months and that he is generally

aware of the houses that are not occupied in the off season.

      At approximately 11:30 p.m. on December 5, 2016, Redmond was

patrolling in a marked vehicle in an area of the municipality mostly comprised


                                          2                               A-5383-17
of summer homes. Because it was December, a Monday night, and late, there

was little activity and almost no vehicular or pedestrian traffic in the area.

      From his patrol car, Redmond saw a person, later identified as defendant,

come out from between two houses. He was wearing dark clothing and a

headlamp illuminated with a red light, carrying a bag, and walking his bicycle.

Redmond testified that defendant caught his attention because normally no one

is in the area of those houses, one of which had previously been burglarized.

Redmond knew the residents of one of the houses did not live there year round.

      Redmond saw defendant run across the lawn, jump on his bicycle, and

pedal away. The officer drove around the block and waited to see if defendant

would cross Main Street. He regained sight of defendant riding his bicycle on

the sidewalk, which is prohibited by municipal ordinance.

      Redmond drove up next to defendant, without activating the patrol car's

emergency lights, and directed him to stop by shouting through passenger

window of the patrol car. Defendant told Redmond he had no right to stop him.

After Redmond explained why he was stopping him, defendant responded,

"Fuck you, you have no right to stop me," and continued to ride his bike.

Redmond drove alongside defendant and repeatedly asked him to stop;

defendant refused to comply. Defendant was wearing a gym bag strapped across


                                         3                                   A-5383-17
his body. Redmond testified that no cars drove by and no one was walking on

the streets during the time he was following defendant.

      Further down the road, Redmond pulled his patrol car over in an

unsuccessful attempt to cut off defendant's path forward. He got out of the patrol

car and ordered defendant to stop. Defendant again responded that the officer

had no right to stop him. Redmond briefly lost sight of defendant, who quickly

cycled to the back of a restaurant parking lot, which was empty and chained

because the restaurant was closed.      Redmond requested backup and began

chasing defendant on foot.

      Redmond testified that Bradley Beach Officer Tardio responded and

blocked defendant from exiting the parking lot. Redmond tackled defendant to

the ground. Once defendant was handcuffed, Redmond found in defendant's

possession black gloves, a red light headlamp, hat, belt, lighter, keys, ninety-

two dollars in cash, and a black gym bag containing a bottle of gin.

      Redmond did not see defendant discard anything or reach into his gym

bag while he was following or chasing him. He testified that he was not close

enough to defendant in the parking lot to see if he discarded anything. When

asked if Tardio was close enough to see if defendant discarded anything,

Redmond responded "You'd have to ask him that, if he saw anything."


                                        4                                   A-5383-17
      After defendant was transported to police headquarters, Redmond

returned to the area where he first saw defendant. He testified that the two

houses from between which defendant emerged were close together with no

illuminated lights and no cars in the driveways. It appeared to the officer that

no one was in either home. Redmond walked toward one of the houses and

observed "a cut screen pulled out with the window pushed down and a smudged

footprint on the windowsill." Photos of the window and the footprint were

admitted as evidence.

      Redmond did not know how the screen was cut. He acknowledged that

defendant did not have a knife, screwdriver, or razor blade on his person when

he was arrested, but testified that the keys in defendant's possession could have

been used to cut the screen.      The officer, who does not have training in

fingerprinting, crime scene investigation techniques, or DNA collection, did not

collect a sample of the dirt on the windowsill or check the area for footprints or

bike tracks. He testified that a detective on scene conducted the investigation.

      Redmond testified that he and two other officers went to the front door of

the home and knocked. When no one answered, they discovered that the door

was unlocked. The officers entered the home and went to the window with the




                                        5                                   A-5383-17
cut screen. Apart from seeing the blinds pushed over, the home did not appear

to be disturbed.

      The officers went upstairs and found the owners, brothers who were in

their nineties, asleep in their bedrooms. Redmond woke the brothers up and

explained what happened.

      One the brothers testified he lives out of State and owns real estate in

Bradley Beach and another shore community. On the day of the burglary, he

was collecting rent from his beach properties and decided to stay at the home

that was burglarized. He put the cash he collected from his tenants in his wallet,

which he then put in his pants. He went to bed after placing his pants on his

bedroom dresser.

      The victim testified that he was awoken by Redmond, who informed him,

"They broken [sic] into your house." He further testified:

            I said, "They broke in? I didn't know." He said, "Yeah,
            they broke into your house." "How did they break in?"
            "Through the window," they told me, "downstairs
            through the window."

He testified that the window had been closed and "[t]here was a portable air-

conditioner in that window downstairs. So they pushed out the air conditioner,

and that's how they got in." He testified that the front door had been locked.




                                        6                                   A-5383-17
The victim testified that he told Redmond that a pair of black pants containing

his wallet, identification, and over $2000 in cash was missing.

       Redmond followed the path defendant took from the victim's house to the

restaurant parking lot searching for the missing items. He found the pants on

the back side of the restaurant parking lot next to a parked vehicle. The victim's

wallet, identification, and $2990 in cash were in the pants. During the search,

Redmond did not see anyone walking and no cars drove by.

       After the testimony of Redmond and the victim, the State rested.

Defendant did not ask the court to instruct the jury pursuant to State v. Clawans,

38 N.J. 162 (1962), that it could draw an adverse inference from the State's

failure to call Tardio as a witness. Defendant called no witnesses and chose not

to testify.

       Defendant subsequently moved for a judgment of acquittal, arguing that

the State failed to produce sufficient evidence to establish any of the charges.

The court denied the motion, concluding, after a review of each element of the

charged offenses, that "there's more than sufficient evidence for these charges

to be submitted to the jury."

       During deliberations, the jury posed the following question to the court:

"Could the defense have called Officer Tardio or any other officers at the scene


                                        7                                   A-5383-17
to testify, or is it only permissible for the prosecution – or only possible for the

prosecution?" The court consulted with counsel off the record, and subsequently

responded to the jury's question with the following instruction:

            The simple answer to that question is, yes, defense
            could have called either Officer Tardio or any other
            witness. But if you remember with regards to the
            instructions that I gave you, the burden of proving each
            element of a charge beyond reasonable doubt rests upon
            the State and that burden never shifts to the defendant.
            The defendant in a criminal case has no obligation or
            duty to prove his innocence or to offer any proof
            relating to his innocence.

Defendant did not object to the court's response to the jury's question. The jury

subsequently found defendant guilty of all three counts. 1

      Defendant moved for a new trial, arguing that the court's answer to the

jury's question resulted in an "improper Clawans charge" and shifted the burden

of proof to defendant. The court denied the motion, concluding the court

correctly answered the question and "added that 'the burden never shifts to the

defendant,' and that 'defendant has no obligation to prove his innocence.'"

Further, the court ensured the jury that "defendant had no obligation to call the




1
   The trial court also found defendant guilty of resisting arrest, a disorderly
persons offense, N.J.S.A. 2C:29-2(a)(1), and riding a bicycle on a sidewalk, a
violation of a municipal ordinance.

                                         8                                    A-5383-17
witnesses and the State always has the burden to prove each and every element

beyond a reasonable doubt." In addition, the court concluded that

             [a] Clawans charge follows very specific protocols in
             which the individual who is requesting the charge must
             do so at the close of his opponent's case. Moreover,
             requesting counsel must demonstrate the names or
             classes of available persons not called and the reasons
             for the conclusion that they have superior knowledge of
             the facts. In this case[,] defense counsel did not request
             the charge at the close of his opponent's case, nor did
             he bring this issue to the [c]ourt's attention after the jury
             question was answered.

      Having granted the State's motion for an extended-term sentence pursuant

to N.J.S.A. 2C:44-3 and N.J.S.A. 2C:43-7(a)(4), the court sentenced defendant

as follows: (1) for third-degree burglary, an eight-year term of imprisonment

with a four-year period of parole ineligibility; (2) for third-degree theft, an eight-

year term of imprisonment with a four-year period of parole ineligibility; and

(3) for fourth-degree obstruction, an eighteen-month term of imprisonment. The

court ordered that all sentences were to run concurrently. The court later

amended defendant's sentence for third-degree theft to a four-year term of

imprisonment with no period of parole ineligibility to run concurrently with the

sentences on the other two convictions. A May 22, 2018 judgment of conviction

memorializes defendant's convictions and sentence.

      This appeal follows. Defendant raises the following arguments.

                                          9                                    A-5383-17
            POINT I

            THE COURT SHOULD HAVE ISSUED A
            CLAWANS CHARGE IN RESPONSE TO THE
            JURY'S QUESTION.  ALTERNATIVELY, THE
            COURT'S ANSWER IMPROPERLY OMITTED
            INSTRUCTIONS THAT WERE ESSENTIAL TO
            PRESERVE DEFENDANT'S RIGHT TO A FAIR
            TRIAL.

            POINT II

            REVERSAL IS REQUIRED BECAUSE THE STATE
            PRESENTED      INADMISSIBLE   HEARSAY
            TESTIMONY FROM NON-TESTIFYING THIRD
            PARTIES TO INCRIMINATE DEFENDANT.

            POINT III

            THE TRIAL COURT ERRED BY DENYING
            [DEFENDANT'S] MOTION FOR ACQUITTAL
            BECAUSE THE EVIDENCE WAS INSUFFICIENT
            TO SUPPORT A CONVICTION FOR FOURTH-
            DEGREE OBSTRUCTION.

                                        II.

      Because defendant did not request a Clawans instruction or object to the

trial court's response to the jury's question, we review the record under the plain

error standard for an error "clearly capable of producing an unjust result . . . ."

State v. Whitaker, 200 N.J. 444, 465 (2009) (quoting R. 2:10-2). "Not any

possibility of an unjust result will suffice as plain error, only 'one sufficient to

raise a reasonable doubt as to whether the error led the jury to a result it

                                        10                                    A-5383-17
otherwise might not have reached.'" State v. Coclough, 459 N.J. Super. 45, 51

(App. Div. 2019) (quoting State v. Macon, 57 N.J. 325, 336 (1971)). Our careful

review of the record reveals no such error.

      A Clawans adverse inference charge is appropriate when a party fails to

call a witness at trial, allowing the jury to infer that the witness testimony would

have been unfavorable to that party. 38 N.J. at 170-71. Before giving a Clawans

adverse inference charge, the court must find:

            (1) that the uncalled witness is peculiarly within the
            control or power of only the one party, or that there is
            a special relationship between the party and the witness
            or the party has superior knowledge of the identity of
            the witness or of the testimony the witness might be
            expected to give; (2) that the witness is available to that
            party both practically and physically; (3) that the
            testimony of the uncalled witness will elucidate
            relevant and critical facts in issue[;] and (4) that such
            testimony appears to be superior to that already utilized
            in respect to the fact to be proven.

            [State v. Hill, 199 N.J. 545, 561-62 (2009) (alteration
            in original) (quoting State v. Hickman, 204 N.J. Super.
            409, 414 (App. Div. 1985)).]

      A party requesting a Clawans charge must make it clear to the judge and

opposing counsel "at the close of his opponent's case, of his intent to so request

and demonstrating the names or classes of available persons not called and the

reasons for the conclusion that they have superior knowledge of the facts."


                                        11                                    A-5383-17
Clawans, 38 N.J. at 172. This process allows the opposing party the option of

calling the witness or demonstrating to the court the reason for the decision not

to do so and the court can then determine whether an adverse inference charge

is warranted. Ibid.

      As the trial court correctly found, defendant did not request a Clawans

charge at the close of the State's case or at the charge conference. The State,

therefore, did not have an opportunity to call Tardio, establish a record with

respect to the four Clawans factors, or argue that an adverse inference instruction

was not justified. Nor did defendant request a Clawans charge in response to

the jury's question. 2 The absence of a timely request for a Clawans charge is a

sufficient basis to reject defendant's arguments.

      In addition, even if a timely request for a Clawans charge had been made,

the charge would not have been warranted. We can fairly glean from the record

that Tardio was not "peculiarly within the control or power" of the State.

Defendant was aware of the officer's identity and could have subpoenaed him as

a witness. A witness who is available to both parties but was not called to testify

"preclude[s] the raising of an inference against either." Id. at 171.


2
  Although the court's conference with counsel prior to issuing its answer to the
jury question was not recorded, defendant does not argue that his counsel
requested a Clawans charge as a response to the jury's question.

                                       12                                    A-5383-17
      In addition, the record contains no evidence that Tardio had superior

knowledge of facts that were already the subject of Redmond's testimony.

Defendant identifies no evidence that Tardio was close enough to defendant at

all times to see if he discarded the victim's pants in the parking lot. Even if

Tardio had an uninterrupted view of defendant at all times that he was in the

parking lot, the most favorable testimony defendant could expect from Tardio

would be that he also did not see defendant discard the pants. There are two

alternatives to that testimony: that Tardio saw defendant discard the pants,

which would be unhelpful to defendant, and that Tardio saw someone other than

defendant discard the pants, which is highly unlikely, given the absence of

evidence in the record that any one else was present in the parking lot and

because the State would have been required to turn over exculpatory evidence

of that type to defendant prior to trial. Tardio's testimony, at best, would have

been duplicative of the testimony given by Redmond.

      Nor do we agree with defendant's argument that the court's response to the

jury's question was plain error. "Accurate and understandable jury instructions

in criminal cases are essential to a defendant's right to a fair trial." State v.

Concepcion, 111 N.J. 373, 379 (1988). Alleged errors in jury instructions must




                                      13                                   A-5383-17
be viewed in the context of the entire charge and if there is no prejudicial error,

the verdict stands. State v. Nero, 195 N.J. 397, 407 (2008).

      In its initial jury charge, the court instructed the jury that the State has the

burden to prove each element of the charges beyond a reasonable doubt and that

the burden never shifts to the defendant. Further, the court instructed the jury

that defendant has no obligation to prove his innocence or offer any proof

relating to his innocence. In response to the jury's question, the court said

defendant could have called Tardio, but that the burden of proof was on the State

and that it "never shifts to the defendant." The court's response to the jury did

not expressly or impliedly shift the burden of proof to defendant.

      We note as well that during closing arguments, defense counsel called

attention to the State's failure to call Tardio. Defendant's counsel stated:

            The State didn't produce him to testify . . . . The State
            never produced him to tell you what he saw. The State
            never produced him to tell you that he saw him throw
            the pants . . . . Now there's two officers that are
            watching Mr. Figueroa, and neither one of them sees
            him throw anything in the vicinity where the pants are
            discovered. That's an important fact. That['s] a fact
            that I want you to ruminate on when making your
            decision in the jury room. There were multiple officers
            on scene. The State produced none of them to tell you
            I saw him throw it, he threw those pants.




                                        14                                     A-5383-17
Defendant highlighted for the jury the absence of testimony from Tardio linking

him to the discarded pants. The jury's question indicates the jurors contemplated

the significance of Tardio not being called as a witness. It is apparent that the

jury determined the evidence admitted at trial, even without testimony from

Tardio, was sufficient to eliminate reasonable doubt that defendant committed

the charged offenses.

                                       III.

      Defendant argues that the victim's testimony recounting what Redmond

said to him about the manner in which entry was gained to his home was

inadmissible hearsay and its admission violated the Confrontation Clause.

Because defendant did not object to the victim's testimony at trial, we review

the record for plain error.

      "'Hearsay' means a statement that: (1) the declarant does not make while

testifying at the current trial or hearing; and (2) a party offers in evidence to

prove the truth of the matter asserted in the statement."        N.J.R.E. 801(c).

Hearsay is not admissible unless subject to a specific exception. N.J.R.E. 802.

      The Confrontation Clause provides that "[i]n all criminal prosecutions, the

accused shall enjoy the right . . . to be confronted with the witnesses against him

. . . ." U.S. Const. amends. VI, XIV; N.J. Const. art. I, ¶ 10. This right is


                                       15                                    A-5383-17
essential to a fair trial and allows defendant the opportunity to exercise their

right to confrontation through cross-examination. State v. Garron, 177 N.J. 147,

169 (2003). "When the logical implication to be drawn from the testimony leads

the jury to believe that a non-testifying witness has given the police evidence of

the accused's guilt, the testimony should be disallowed as hearsay." State v.

Bankston, 63 N.J. 263, 271 (1973).

      Our Supreme Court has acknowledged that "[n]ot every admission of

inadmissible hearsay or other evidence can be considered to be reversible error

. . .; instances occur in almost every trial where inadmissible evidence creeps in,

usually inadvertently." State v. Winter, 96 N.J. 640, 646 (1984) (alteration in

original) (quoting Bruton v. United States, 391 U.S. 123, 135 (1968)). "[T]o

warrant reversal of defendant's conviction, those errors, singly or collectively,

must 'raise a reasonable doubt' as to whether they affected the result reached by

the jury." State v. Prall, 231 N.J. 567, 588 (2018) (quoting Macon, 57 N.J. at

336). Additionally, "[t]he error must be evaluated 'in light of the overall strength

of the State's case.'"   State v. Sanchez-Medina, 231 N.J. 452, 468 (2018)

(quoting State v. Galicia, 210 N.J. 364, 388 (2012)).

      We agree that the victim's testimony recounting what Redmond told him

about how the burglar entered the home was hearsay, but conclude its admission



                                        16                                    A-5383-17
was not plain error. The record contains ample evidence other than the victim's

testimony of window entry into the home. The court admitted photographs of

the ripped screen and footprint. In addition, Redmond, who was subject to cross-

examination, testified with regard to the condition of the window and the theory

of how the burglar gained entry. See State v. Marshall, 123 N.J. 1, 103 (1991)

(finding no prejudice to defendant by admission of hearsay statement the

contents of which were repeated in declarant's direct testimony). 3

      Moreover, although defendant disputed at trial whether the burglar entered

the home through a window, this factual dispute was not directly related to

whether defendant committed the burglary. Defendant challenged the validity

of the evidence on the method of entry primarily to suggest that the officers

conducted a sloppy investigation. While defendant's proximity to the window

at the time he was observed by Redmond tended to link the window-entry

evidence to defendant, it was not necessary for the State to prove the method

through which defendant entered the home to obtain a conviction. Additionally,

the jury heard testimony from Redmond that he discovered the front door to the



3
   We are not persuaded by defendant's argument that the victim's testimony
included hearsay statements of officers other than Redmond. While the victim
used both "he" and "they" when describing who told him about the burglary,
Redmond testified he was the only officer who spoke with the victim.

                                      17                                  A-5383-17
home unlocked. While the victim testified that the door was locked when he

went to bed, the jury could have accepted Redmond's testimony as proof of the

burglar's method of entry into, or exit from, the home. 4

      We conclude that defendant's reliance on State v. Branch, 182 N.J. 338

(2005), is misplaced.     In Branch, a detective testified that a defendant's

photograph was included in a photo array "based on information received." Id.

at 347. He did not explain how the information was received or its source. Ibid.

The Court held admission of the hearsay testimony violated the Confrontation

Clause because the "detective implied that he had information from an out-of-

court source, known only to him, implicating defendant in the burglary." Id. at

353. The testimony at issue here was from the victim, not an investigating

officer, identifies the source of the out-of-court statement, who was subject to

cross-examination, and does not directly implicate defendant.

                                       IV.

      We review a denial of a motion for a judgment of acquittal de novo. State

v. Williams, 218 N.J. 576, 594 (2014); State v. Brown, 463 N.J. Super. 33, 224



4
   We reject defendant's argument that the victim's testimony regarding the
portable air conditioner in the window was hearsay. On that point, the victim
was testifying based on his personal knowledge of the conditions of his home.


                                       18                                 A-5383-17
(App. Div. 2020). The motion pursuant to Rule 3:18-1 will be denied "if

'viewing [only] the State's evidence in its entirety, be that evidence direct or

circumstantial,' and giving the State the benefit of all reasonable inferences, 'a

reasonable jury could find guilt . . . beyond a reasonable doubt.'" State v. Sugar,

240 N.J. Super. 148, 152 (App. Div. 1990) (alteration in original) (quoting State

v. Reyes, 50 N.J. 454, 458-59 (1967)).

      Defendant appeals only the denial of his motion for acquittal on the

fourth-degree obstruction charge. N.J.S.A. 2C:29-1(a) provides that:

            [a] person commits an offense if he purposely obstructs,
            impairs or perverts the administration of law or other
            governmental function or prevents or attempts to
            prevent a public servant from lawfully performing an
            official function by means of flight, intimidation, force,
            violence, or physical interference or obstacle, or by
            means of any independently lawful act.

This is a "crime of the fourth degree if the actor obstructs the detection or

investigation of a crime or the prosecution of a person for a crime, otherwise it

is a disorderly person's offense." N.J.S.A. 2C:29-1(b). A defendant must act

purposely. N.J.S.A. 2C:29-1. "A person acts purposely with respect to the

nature of his conduct or a result thereof if it is his conscious object to engage in

conduct of that nature or to cause such a result." N.J.S.A. 2C:2-2(b)(1).




                                        19                                    A-5383-17
      Defendant argues that when Redmond directed him to stop Redmond was

aware only of the sidewalk ordinance violation, which was not a crime. He

argues, therefore, that the jury could not have concluded that defendant

obstructed the investigation of a crime, a fourth-degree offense. However, it is

defendant's state of mind, not Redmond's, that is an element of the crime.

      In addition, verdict sheet instructed jurors not only to determine whether

defendant was guilty of committing the crime of obstructing the administration

of law or other governmental function, but also that:

            If you find the defendant guilty of the crime of
            Obstructing the Administration of Law or Other
            Governmental Function, you must go on to consider
            whether the [d]efendant obstructed the identification,
            detection, or prosecution of himself for the crime of
            either (a) Burglary; (b) Theft; (c) Riding a bicycle on
            the sidewalk; [or] (d) Burglary, theft, and riding a
            bicycle on the sidewalk.

The verdict sheet indicates that the jury found defendant obstructed the

identification, detection, or prosecution of himself for the crime of theft. He

was, therefore, properly convicted of a fourth-degree offense. The verdict sheet

reflects the jury's conclusion that defendant committed theft, was aware that he

committed theft, and purposely refused Redmond's orders to stop to obstruct the

identification, detection, or prosecution of his crime.




                                       20                                    A-5383-17
Affirmed.




            21   A-5383-17